UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                     -X
UNITED STATES OF AMERICA,

                                                             MEMORANDUM & ORDER
                                                             17-CR-496(WFK)
KEVIN CUYLER,

                              Defendant.
                                                     X


WILLIAM F. KUNTZ,II, United States District Judge:

On January 31,2018, Kevin Cuyler pleaded guilty to the sole count ofthe Indictment. The Court
now sentences him and provides a complete statement of reasons pursuant to 18 U.S.C. §
3553(c)(2) of those factors set forth by Congress and the President and contained in 18 U.S.C. §
3553(a). For the reasons discussed below, Kevin Cuyler is hereby sentenced to 366 days of
incarceration, 1 year of supervised release, criminal forfeiture as agreed, and a $100.00 special
assessment.


                                        BACKGROUND


       On September 7,2017,the Government filed a one-count Indictment charging Kevin

Cuyler("Defendant") with being a Felon in Possession of a Firearm in violation of 18 U.S.C. §
922(g)(1). Indictment H 1, ECF No. 21. The Indictment also included a criminal forfeiture

allegation that would require Defendant to forfeit any firearm or ammunition involved in the

commission of his crime.

       The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).
                                           DISCUSSION


1.     Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. If and

when a district court chooses to impose a sentence outside of the Sentencing Guidelines range,

the court "shall state in open court the reasons for its imposition ofthe particular sentence, and ..
. the specific reason for the imposition of a sentence different from that described" in the

Guidelines, 18 U.S.C. § 3553(c)(2). The court must also "state[] with specificity" its reasons for

so departing "in a statement ofreasons form[.]" Id.

       "The sentencing court's written statement ofreasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a)." United States v. Davis,08-CR-0332,2010 WL 1221709, at *1 (E.D.N.Y.

Mar. 29, 2010)(Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in turn.


II.     Analysis

        A. The Nature and Circumstances of the Offense and the History and
            Characteristics of the Defendant

        The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of

the offense and the history and characteristics of the defendant." 18 U.S.C. § 3553(a)(1).

        Defendant, now forty-two years old, was bom on August 29,1976. Presentence

Investigation Report("PSR")133,ECF No. 34. Defendant was adopted by Jerome Francis

Cuyler and his wife, Renaye Arlinda Brown Cuyler, when he was an infant. Id. Defendant's

parents divorced when he was a teenager and neither ofthem remarried. Id. Defendant's father
is a medical doctor who practices as a general practitioner and his mother is an attorney who

maintains a private practice in elder law,tmsts and estates, and negligence. Id. Defendant

reports his relationship with his father is strained because the two do not see "eye to eye." Id.

Defendant's father is aware of his legal situation. Id. Defendant reports his relationship with his

mother is "great." Id. She is aware of Defendant's legal situation and remains supportive. Id.
       Defendant has one sister who resides in Brooklyn. Id.\35. Defendant reports he has a

good relationship with his sister. Id. She is aware of his arrest, and she remains supportive. Id.

       Defendant was raised in an intact home until his parents divorced when he was a

teenager. Id. After his parents' divorce, he was raised primarily by his mother under adequate

financial circumstances, although his mother reported he resided with his father at times. Id.

The family's housekeeper often kept watch over Defendant and his sister while his mother was at

work. Id. The family owned their house in the Flatbush Gardens neighborhood of Brooklyn. Id.

Defendant reported his childhood was "pretty good." Id. ^ 36.

       Defendant married Janice Leacock on October 14, 2008 in Brooklyn, New York. Id. K

37. They have three children together—^two boys and a girl, aged fourteen, twelve, and eight.

Id. Ms. Leacock has a master's degree and is working toward her MBA. Id. She currently

works as the director of case management for an insurance company. Id. Defendant and Ms.

Leacock divorced in 2015, Addendum to the PSR H 37("PSR Addendum"),ECF No. 36, without

need of a child support or custody arrangement, and the two continue to have a good

relationship, PSR f 37. Defendant has seen his children once or twice a week and has provided

them financial support on an as-needed basis. PSR f 37. The children are unaware of his legal

situation. Id. Ms. Leacock is aware of Defendant's legal situation and remains supportive. Id.

   37-38. She describes Defendant as caring and willing to do anything for his family. Id. H 37.

        Counsel for Defendant stresses the strength of Defendant's support network in his

sentencing memorandum. Def. Sentencing Mem.("Def. Mem.")at 2-3, ECF No.44. Relatives

and fnends of Defendant have demonstrated support in advance of his sentencing.

        After 2016, Defendant rented a bedroom in the basement of a house in Brooklyn. Id. ^

39. Two other renters lived in the home and had separate bedrooms. Id. Defendant has been
detained since October 11,2018, when this Court ordered Defendant's detention after he violated

several conditions of his pretrial release, discussed in further detail below. See Order of

Detention, EOF No. 39.

       Defendant has a long history of alcohol abuse. He began drinking alcohol when he was

approximately 17 or 18 years old and living with his father. Id.144. In approximately 2011, he

began drinking alcohol every other day. Id. Defendant reports he attended a 30-day inpatient

treatment program in 2014 at an unrecalled facility in Queens,New York. Id. He stated he

maintained sobriety for five or six months and then relapsed in 2015 for "no real reason." Id.

After his divorce. Defendant began drinking three to four cans of beer daily. Id. He struggled in

treatment while on pretrial supervision for the instant offense. Id. In April 2017, Pretrial

Services filed a violation memorandum with the Court in part because he had been discharged

from his local court-mandated substance abuse treatment program due to multiple absences and

because he had tested positive for alcohol. Id. H 43. By September 2018, Pretrial Services had

filed numerous violation memoranda with the Court, which detail Defendant's:(1)failure to re-

enroll in an alcohol treatment program;(2) positive tests for alcohol and;(3)reporting visibly

intoxicated to meetings with the Pretrial Services' office. See Sept. 7,2018 Pretrial Services

Violation Mem.,ECF No. 37.

        Defendant reports he has suffered from anxiety for approximately ten years but has never

sought treatment. PSR H 42. He has not expressed interest in undergoing a mental health

evaluation. Id.


        Defendant completed the tenth grade at Satellite Academy High School in New York. Id.

H 48. He left high school to pursue an equivalency diploma, which he obtained in either 1995 or

1996. Id.    47-48. He attended Borough of Manhattan Community College firom 1998 to 1999,
where he studied computer programming. PSR Addendum ^ 46. He later dropped out after

being placed on academic probation for receiving poor grades. Id,

       Defendant has been employed in numerous positions since 1998. From 1998 to 2001,

Defendant worked as a custodian and file clerk at the office of a Brooklyn internist. PSR ^ 59.

From 2002 to 2011, Defendant worked as a floor-care technician at Kingsbrook Jewish Medical

Center in Brooklyn,New York. /c/. 158. From 2006 until the time of his detention. Defendant

worked part time as a custodian at his mother's funeral parlor in Brooklyn, New York. Id. H 52.

       Defendant's criminal history includes two past convictions. In 2010, Defendant was

convicted of Attempted Criminal Possession of a Weapon in the Second Degree in Kings County

Supreme Court in relation to his possession of a 9mm semi-automatic pistol—a crime punishable

by a term ofimprisonment of more than one year—^and sentenced to one-year custody. Id.          4,

24. In 2015, Defendant was convicted of Aggravated Driving while Intoxicated in Kings County

Criminal Court and sentenced to three years probation. Id. H 25.

       Regarding the instant offense, on January 27,2017, three plainclothes officers ofthe New

York City Police Department("NYPD")observed Defendant walking in public with what
appeared to be an open container of alcohol. Id. Tlf 5-6. The officers approached Defendant,

identified themselves as NYPD police officers, and asked Defendant for identification. Id.fl 6-

7. When Defendant reached for his identification, one ofthe officers observed what appeared to

be a firearm in Defendant's jacket pocket. Id.f 7. The officers then recovered a .380 caliber

handgun from Defendant, which had five bullets inside the magazine. Id.      7-8. The officers
arrested Defendant, and he was charged in Kings County Criminal Court with Criminal

Possession of a Weapon in the Second Degree and released on bond. Id. ^ 9. In post-arrest

statements. Defendant admitted he possessed the .380 caliber handgun and had intended to sell it.
7(5?. ^ 8. As noted, Defendant's previous conviction for Attempted Criminal Possession of a

Weapon in the Second Degree was punishable by a term ofimprisonment of more than one year.

idAA.

        Defendant was arrested for the instant federal offense on February 2, 2017 and was

arraigned and released on bond the same day. Id. ^10. He made no post-arrest statements. Id.

On September 7, 2017,the Government filed a one-count Indictment charging Defendant with

being a Felon in Possession ofa Firearm in violation of 18 U.S.C. § 922(g)(1). Indictmentf 1.

After Defendant was indicted in the Eastern District of New York,the Kings County Criminal

Court case was dismissed. PSR ^ 9.

        On October 11,2018,this Court ordered Defendant's detention, after Defendant

committed a series of violations ofthe conditions of his bond. See Order of Detention.

Specifically, Defendant:(1) was re-arrested for Attempted Assault on April 7,2017;(2)violated
location monitoring conditions;(3)admitted to alcohol use, was unsuccessfully discharged from

his outpatient drug treatment program for missed treatment sessions and lack of engagement, and

failed to re-enroll in another outpatient treatment program;(4)failed to report to Pretrial Services

multiple times; and (5) was visibly intoxicated at meetings with Pretrial Services. See Oct. 11,

2018 Pretrial Services Violation Mem.,ECF No. 38.

        B. The Need for the Sentence Imposed

        The second § 3553(a)factor instructs the Court to consider "the need for the sentence

imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law, and to
provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;
(C)to protect the public from further crimes ofthe defendant; and(D)to provide the defendant
with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner," 18 U.S.C. § 3553(a)(2).

       Defendant's possession of a loaded handgun in a public place endangered the

community. The similarities between this offense and Defendant's prior state felony conviction

for illegal firearm possession indicate Defendant has yet to fully absorb the lesson he may not

possess guns. That Defendant stated he intended to sell the loaded weapon only further

underscores the seriousness of his offense. The Court's sentence recognizes the seriousness of

Defendant's offense and punishes Defendant accordingly. It seeks to deter Defendant from

further criminal activity and from possessing dangerous firearms in the future. More generally,

the Court's sentence sends a message to other convicted felons that a life of crime carries a risk

of punishment that outweighs any potential gains. Finally, it also considers Defendant's family

and community support and his need for substance abuse treatment.

       C. The Kinds of Sentences Available

       The third § 3553(a)factor requires the Court to detail "the kinds ofsentences available"

for Defendant. 18 U.S.C. § 3553(a)(3).

       Defendant pleaded guilty to the sole count of the indictment, which charged Defendant

with being a Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1). Per 18

U.S.C. § 924(a)(2), Defendant faces a maximum term ofimprisonment often years. See 18

U.S.C. § 924(a)(2)("Whoever knowingly violates subsection (a)(6),(d),(g),(h),(i),(j), or(o)of

section 922 shall be fined as provided in this title, imprisoned not more than 10 years, or both.").

        Defendant also faces a maximum term of supervised release ofthree years, id. §

3583(b)(2); a maximum fine of$250,000.00, id. § 3571(b); forfeiture of any firearm or

ammunition involved in the commission ofthe crime, id. § 924(d); and a special assessment of
$100.00, /W. § 3013. Defendant is statutorily eligible for between one and five years probation

because the sole count to which he pleaded guilty is a Class C felony. Id. § 3561(c)(1).

Defendant has already consented to forfeiture ofthe firearms involved in the commission of his

crime.


         D. The Kinds of Sentence and the Sentencing Range Established for Defendant's
            Offenses


         The fourth § 3553(a)factor requires the Court to discuss "the kinds ofsentence and the

sentencing range established for... the applicable category of offense committed by the

applicable category of defendant as set forth in the guidelines[.]" Id. § 3553(a)(4)(A).

         The appropriate Guideline for violations of 18 U.S.C. § 922(g)(1) is Guideline § 2K2.1,

which applies to unlawful receipt, possession, or transportation offirearms or ammunition and

prohibited transactions involving firearms or ammunition generally. See United States

Sentencing Commission, Guidelines Manual("USSG")§ 2K2.1 (2018). Specifically, the

applicable Guideline is § 2K2.1(a)(6), which instructs the Court to apply a base offense level of

14 "ifthe defendant... was a prohibited person at the time the defendant committed the instant

offense." Probation applied USSG § 2K2.1(a)(6) in its calculation ofthe applicable Guideline

range. PSR Tf 14. Neither Defendant nor the Government object to Probation's Guidelines-level
calculations. Def. Mem. at 1; Gov't Sentencing Mem.("Gov't Mem.")at 2, ECF No. 45. There

are no aggravating factors that warrant an increase in offense level. Therefore, the adjusted

offense level is 14.

         Defendant has clearly demonstrated acceptance of responsibility for the offense.

Accordingly, the offense level is decreased by two levels. USSG § 3El.l(a). All parties agree

Defendant should receive a two-point reduction for acceptance of responsibility, bringing

Defendant's total offense level to 12. See PSR     21-22; Def. Mem. at 1; Gov't Mem. at 2.
       Defendant's criminal convictions, described above, result in a subtotal criminal history

score ofthree. PSR ^ 26. This brings Defendant's total criminal history score to three,

establishing a criminal history category of II. USSG Ch. 5, Part A.

       The Court finds the appropriate total offense level is 12, which, with a criminal history

category of II, yields a Guidelines suggested term ofimprisonment of between 12 and 18

months. USSG Ch. 5, Part A. Under the Guidelines, Defendant may also be sentenced to a term

ofsupervised release ofone to three years, id. § 5D 1.2(a)(2) and a fine of between $5,500.00 and

$55,000.00, id. §§ 5E1.2(c)(3). The Guidelines further suggest Defendant is ineligible for

probation because the applicable Guideline range is in Zone C ofthe sentencing table. Id. §

5B1.1, n.2. Probation notes there is no evidence Defendant can pay a fine.

       Probation also notes this Court may impose a term ofimprisonment of six months

followed by a term of supervised release with a special condition requiring six months

community confinement or home detention pursuant to USSG § 5C1.1(d)(2) because the

applicable Guideline range is in Zone C ofthe Sentencing Table. For such offenses, the Court

may order "a sentence of imprisonment that includes a term ofsupervised release with a

condition that substitutes community confinement or home detention according to the schedule

in subsection (e), provided that at least one-half of the minimum term is satisfied by

imprisonment." Probation does not advocate this approach; rather, it notes this is an avenue the

Court may take.

       Counsel for Defendant does, however, advocate this approach. Def. Mem. at 3. Defense

counsel argues Defendant's substantial support network and his desire to seek treatment for his

substance abuse issues suggest this Court should impose a USSG § 5C1.1(d)(2)sentence of six

months imprisonment followed by a term ofsupervised release with a special condition requiring
six months community confinement or home detention. Id. at 1-3. Specifically, counsel notes

"[a] period of home or community confinement in this case would enable Mr. Cuyler to engage

in intensive mental health and substance abuse treatment, pursue vocational training, and secure

employment, while still being under a punitive sentence." Id. at 3.

       The Government suggests Defendant should receive a sentence at the lower end ofthe 12

to 18 months advisory Guidelines range, and Probation suggests Defendant should receive a

sentence of366 days custody to be followed by one year supervised release, with special

conditions.


       E. Pertinent Policy Statement(s) of the Sentencing Commission

       The fifth § 3553(a)factor requires the Court to evaluate "any pertinent policy statement.

.. issued by the Sentencing Commission." 18 U.S.C. § 3553(a)(5). The Court finds no policy

statement pertinent to Defendant's sentencing. None ofthe parties to this sentencing proceeding

advance a policy statement pertinent to Defendant's sentencing.

       F. The Need to Avoid Unwarranted Sentence Disparities

       The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct." 18 U.S.C. § 3553(a)(6). For the reasons stated in this memorandum and order,

and considering the other six § 3553(a)factors, the Court's sentence avoids unwarranted

sentence disparities.

        G. The Need to Provide Restitution

       Lastly, the seventh § 3553(a)factor, requiring the Court to touch upon "the need to

provide restitution to any victims ofthe offense," 18 U.S.C. § 3553(a)(7), is not applicable in
Defendant's case.




                                                10
                                         CONCLUSION


       A sentence of366 days ofincarceration, to be followed by 1 year of supervised release,

criminal forfeiture as agreed, and a $100.00 special assessment is appropriate and comports with

the dictates of§ 3553. The Court also directs the Bureau of Prisons to place Defendant as close

to New York as is possible. This sentence is consistent with, and is sufficient but no greater than

necessary to accomplish, the purposes of§ 3553(a)(2).

       The Court expressly adopts the factual findings of the Presentence Investigation Report,

barring any errors contained therein, and the addendum thereto. It expressly declines to adopt

the portion of paragraph three ofthe PSR that erroneously indicated Defendant tested positive

for, and intended to sell, cocaine. The Court imposes the special conditions of release proposed

by the Probation Department.

                                                     SO ORDERED.




                                                         s/WFK
                                                     HON. WILLIAM F.
                                                     UNITED STATES DIST            T JUDGE


Dated: February 15, 2019
       Brooklyn, New York




                                                11
